UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7442



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS MERRIMON WATERS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-51; CR-01-48)


Submitted:   February 8, 2006          Decided:     February 28, 2006


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Merrimon Waters, Appellant Pro Se.    Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dennis Merrimon Waters appeals the district court’s order

denying his motion to alter or amend judgment pursuant to Fed. R.

Civ. P. 59(e).*   We have reviewed the record and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss this appeal for the reasons stated by the district court.

See Waters v. United States, No. CA-04-51; CR-01-48 (W.D.N.C. Aug.

23, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




     *
      Waters’ sole claim on appeal is that the district court
abused its discretion in denying his Rule 59(e) motion.
Consequently, Waters has waived appellate review of the court’s
underlying denial of his § 2255 motion. See 4th Cir. R. 34(b).

                                - 2 -